Case 7:19-cv-04680-NSR Document 12 Filed 01/28/20 Page 1 of 1

PORTALE|RANDAZZO

James A. Randazzo, Esq.
jrandazzo@portalerandazzo.com
Direct Dial: 914-359-2410

January 28, 2020

VIA ECF

Honorable Nelson S. Roman
United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: Roxan Denton-Lotts vy. Putnam County Personnel Department, et al. |
19-CV-04680 (NSR) i

Dear Judge Roman:

This firm represents the Defendants and I am writing with consent to request that the initial
conference scheduled for Friday, January 31 at 11:30 a.m. be adjourned to the morning of February
14, 20 or 21. I am unavailable on January 31 because I have to attend a court-ordered deposition
of an inmate at a correctional facility in another matter.

Thank you for your courtesies.

Respectfully,

dh BO A ft Conch Ligey
yes A. Randazzo 7 a

JAR/cp
mee ped Qrebioad Cork. Jan. 3, |
2O 20 iS adorned sine die > Covncel
oeractes do aie
wagemneut e BIA - | |
afore dan. ar rer. Clerk of The

¢
: oat (RS “Sy. Dates Son. 28, rete
PORES SO ORDERED: © —

 

 

 

HONNELSONS ROMAN |
UNITED STATES DISTRICT juoce | |

 
